Citation Nr: 1647110	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  15-21 635	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 23, 1984 Board decision which denied service connection for residuals of a laminectomy of L4-L5.


REPRESENTATION

Moving party represented by:  AMVETS


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The moving party (Veteran) served on active duty for training from June 1971 to October 1971 and several periods of inactive duty for training with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) as an original action on the motion of the moving party which alleges CUE in a January 23, 1984, Board decision which denied service connection for residuals of a laminectomy of L4-L5.


FINDING OF FACT

In September 2016, the Board was notified by the Veteran's spouse that the moving party died on July [redacted], 2015.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2014); 38 C.F.R. §§ 20.1401(b) (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2015).



ORDER

The motion is dismissed.





                       ____________________________________________
	GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



